Citation Nr: 1727577	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities prior to December 18, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1991 to November 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified during a Board hearing in January 2008 regarding the issue on appeal.  However, the Acting Veterans Law Judge who held the hearing is no longer working in the same capacity.  The Veteran testified before a second Acting Veterans Law Judge in October 2012.  In January 2013, a letter was sent to the Veteran in error offering her a hearing before a third Veterans Law Judge.  The error is deemed harmless as the Veteran waived her right to a third hearing in correspondence received in February 2013.    

This case was most recently before the Board in July 2013 when it was remanded for additional development.  It has returned for adjudication.


FINDING OF FACT

In correspondence dated in June 2017, that was received prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the claim for entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities prior to December 18, 2006.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities prior to December 18, 2006 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran perfected her appeal on the claim for entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities prior to December 18, 2006 when she submitted a timely substantive appeal in July 2006.  In correspondence dated in June 2017, the Veteran expressed her desire to withdraw her appeal.  The Veteran has withdrawn her appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities prior to December 18, 2006 is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


